Citation Nr: 0931830	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection under 38 U.S.C.A. § 1151 
for residuals of L4-5 lumbar disc surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Friend; C. Bash, M.D.


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the Board by videoconference 
from the RO in June 2009.  A transcript of the hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Upon review of the record, the Board noted references to 
pertinent evidence not associated with the claims file.  

In an August 2006 statement, the Veteran provided a 
chronology of his private and VA medical care from April 2003 
to December 2003.  He referred to treatment by a VA primary 
care physician, Dr. A. K., and a consultation with 
specialists at the VA Medical Center (VAMC) in Gainesville, 
Florida in June 2003.  The claims file contains the results 
of a magnetic resonance image obtained in June 2003 but no 
records of examination and treatment by specialists or the 
primary care physician.  In an August 12, 2003 VA hospital 
discharge summary, the VA attending physician referred to a 
July 29, 2003 VA history and physical examination of the 
Veteran.  This examination report is also not in the claims 
file.  The reports are necessary to assess the status of the 
Veteran's lumbar spine disorder prior to microdisectomy in 
August 2003.  38 C.F.R. § 3.361(b) (2008).  

In a December 2, 2003 operation report, the VA attending 
physician noted that the Veteran signed an informal consent 
for a left L4-5 transforaminal lumbar interbody fusion.  The 
written consent is not in the claims file and is relevant to 
the issue on appeal.  See 38 C.F.R. § 3.361(d) (2008).    

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical 
care of the Veteran from April 2003 
through November 2003 to include 
examinations and treatment in June 2003 
by Dr. A.K. and any consulting 
specialists, and a July 29, 2003 history 
and physical examination.  Request a copy 
of the written consent by the Veteran for 
surgery on December 3, 2003.  Associate 
any records received with the claims 
file.  

2.  Then, readjudicate the claim for 
service connection for connection under 
38 U.S.C.A. § 1151 for residuals of L4-5 
lumbar disc surgery.  If the decision 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




